Citation Nr: 0719038	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-34 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the reductions in the rating for service-connected 
schizophrenia from 100 percent to 70 percent by a December 
23, 1982, rating decision and from 70 percent to 30 percent 
by a December 5, 1984, rating decision were clearly and 
unmistakeably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which determined that rating 
determinations dated December 23, 1982, and December 5, 1984, 
were not clearly and unmistakable erroneous in reducing the 
disability rating of the veteran's service-connected 
schizophrenia. 


FINDINGS OF FACT

1.  A November 1980 rating decision assigned a 100 percent 
rating for schizophrenia, effective September 9, 1980.

2.  By rating action dated in December 1982, the RO reduced 
the 100 percent evaluation assigned for the veteran's 
schizophrenia to 70 percent, effective April 1, 1983; a 
December 1984 rating action reduced the evaluation assigned 
to 30 percent, effective from March 1, 1985.

3.  The December 1982 and December 1984 rating decisions were 
based on examinations which failed to demonstrate material, 
sustained improvement in the veteran's schizophrenia under 
the ordinary conditions of life.

4.  The December 1982 and December 1984 determinations of the 
RO failed to indicate that the provisions of 38 C.F.R. §§ 
3.343 were considered prior to the reduction actions.

5.  The December 1982 and December 1984 rating actions 
constitute clear and unmistakable error and are rendered void 
ab initio.

CONCLUSION OF LAW

The reductions of the 100 percent rating for schizophrenia by 
rating decisions dated in December 1982 and December 1984 
were based on clear and unmistakable error and the 100 
percent evaluation is restored, effective April 1, 1983.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is also required to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any,  VA will attempt to obtain 
on behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
the United States Court of Appeals for Veterans Claims 
(Court) held that the notice and development provisions cited 
above have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  The Board finds that is the case as to the 
issues here on appeal.

Clear and Unmistakable Error

The veteran through his representative argues as the basis of 
his allegation of clear and unmistakable error that the RO in 
its rating decisions of December 1982 and December 1984 
failed to apply the precept of 38 C.F.R.§ 3.344 prior to 
reducing the disability evaluations of the veterans 
schizophrenia.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
the law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).  Only the law as it 
existed at the time of the rating decision may be considered.  
38 C.F.R. § 20.1403(b) (2006).

The pertinent regulatory provision extant at the time of the 
reductions in issue provided that where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The reduction will be made effective the last day of the 
month in which a 60-day period from date of notice to the 
payee expires.  The veteran will be notified at his or her 
latest address of record of the action taken and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1982-1984).

In addition, 38 C.F.R. § 3.344 provided that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction. 
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (1982-1984).

However, the provisions of 38 C.F.R. § 3.344(c) specified 
that the above considerations are required for ratings which 
have continued for long periods at the same level (five years 
or more), and that they do not apply to disabilities which 
have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344(c) (1982-1984).

In the case at hand, a 100 percent rating for the veteran's 
service-connected schizophrenia was in effect from September 
9, 1980, to April 1, 1983.  The 70 percent rating was in 
effect from April 1, 1983, to March 1, 1985.  Since these 
period are less than five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) regarding stabilization of disability 
ratings did not apply to the rating actions by the RO in 
December 1982 and December 1984. 38 C.F.R. § 3.344(c).  Thus 
a claim of clear and unmistakable error based on the argument 
that VA failed to apply the precept of 38 C.F.R. § 3.344 
prior to reducing the disability evaluations of the veterans 
schizophrenia must fail because that regulation was not 
applicable.

It is also argued, however, that the RO, in its rating 
decision of December 1982, failed to apply the proper legal 
standard requiring that it make a finding that the veteran's 
mental disorder had undergone material improvement to include 
under the ordinary conditions of life as required by 38 
C.F.R. § 3.343.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms had been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1982-1984).

The Court has consistently stressed the rigorous nature of 
clear and unmistakable error.  Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts. 
It is not mere misinterpretation of facts.  Oppenheimer v. 
Derwinski, 1 Vet. App. 370 (1991). Clear and unmistakable 
error requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  
Clear and unmistakable errors are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  

Here the Board observes that at the time of the December 1982 
and December 1984 rating decisions, a 100 percent rating was 
warranted for schizophrenia when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; there was 
profound retreat from mature behavior in almost all daily 
activities due to totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes, such as fantasy, 
confusion, panic, and explosions of aggressive energy; and 
there was demonstrable inability to obtain or retain 
employment.  A 70 percent rating was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation was warranted 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and psychoneurotic symptoms resulted in such a reduction in 
reliability, flexibility, and efficiency levels as to cause 
considerable industrial impairment.  A 30 percent rating was 
warranted where the evidence showed definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In a precedent opinion dated in 
November 9, 1993, the VA General Counsel concluded that 
"definite" was to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993), 59 Fed. Reg. 4752 (1994).

The evidence of record includes a report of a VA 
hospitalization beginning in September 1979 for varied 
complaints to include insomnia, anxiety, restlessness, 
aloofness, irritability and nightmares.  It was noted on 
admission that the veteran looked withdrawn, sometimes 
perplexed, and with evident episodes of mental blocking.  He 
was found on objective evaluation to be unspontaneous and to 
have scanty production of thought but to be fairly coherent 
and relevant.  His content of thought showed referential 
ideas and he admitted to hearing voices calling him.  His 
affect was blunted.  His sensorium was clear.  He was 
oriented in time, place, and person.  His attention, 
concentration, judgment, and insight were poor.  He was 
discharged in December 1976 with the notation that his 
psychiatric condition had remitted partially.

The veteran thereafter was afforded a VA psychiatric 
examination in November 1979.  It was noted at the time that 
he had not worked nor studied after his service discharge in 
September 1970 and that his behavior has been very bizarre, 
particularly very fearful.  Mental status examination 
reportedly revealed a very sick and chronically depressed 
person.  He was clean and neat.  He easily went into crying 
spells without any apparent motivation.  There was marked 
floating anxiety and his hands were very cold.  His 
apprehensive and depressive tone gave a very inappropriate 
effect.  His speech was monotonous and with lack of 
enthusiasm, but coherent and relevant.  The content was very 
paranoid.  He was well oriented. His memory was superficial, 
but he was capable of recalling important events.  
Concentration and judgment was poor.  Severe undifferentiated 
schizophrenia was diagnosed.

Based on this examination the RO in a rating decision dated 
in November 1980 increased the disability rating for the 
veteran's service-connected schizophrenia from 70 percent to 
100 percent, effective from September 9, 1980.

The veteran was next psychiatrically examined by VA in 
September 1982.  This examiner noted that he had previously 
examined the veteran in October 1977 and November 1979.  He 
described the veteran as clean, neat, and appropriately 
dressed.  He further observed that the veteran had a long 
beard and looked sad, tense, and apprehensive.  It was noted 
that the veteran lived on a farm that he and his spouse had 
recently bought and that he continued to be unable to work.  
It was noted that the veteran's main complaints were 
difficulty in sleeping, restlessness, and fear, particularly 
at night.  The veteran reported that he continued feeling 
apprehensive, irritable, and intolerant to noise.  On mental 
status examination, the veteran was noted to be very 
apprehensive.  He cried easily and he responded to examiner's 
questions appropriately.  His speech was coherent and 
relevant.  There was persecutory ideation in the content.  
There was no thought disorder in process and it was noted 
that he was not hallucinating although he admitted to 
perceiving voices frequently and to mainly being afraid at 
night.  He was well oriented in all three spheres and 
memories were grossly preserved.  Concentration was poor and 
anxiety was described as provoking and experiencing obsessive 
thoughts, mainly about his poor sleep pattern.  His mood was 
depressed with suicidal ideation.  His judgment was fair.  He 
differentiated well between right and wrong.

Based on the above examination, the disability rating of the 
veteran's service-connected schizophrenia was reduced from 
100 percent to 70 percent, by a December 1982 RO rating 
decision, to be effective April 1, 1983.  The veteran was 
sent a letter dated in December 1982 notifying him of the 
proposed reduction action and telling him that the pertinent 
VA regulations gave him 60 days to submit additional evidence 
showing that the reduction was not warranted.  He was also 
told that, if he did not have any additional evidence to 
submit, he had one year from the date of the letter to appeal 
the reduction.  He did not timely appeal.  38 U.S.C.A. 
§ 7105.

The veteran's private psychiatrist in a report of an 
evaluation dated in February 1983, noted that the veteran has 
been under fee basis treatment since 1975 for his chronic 
paranoid schizophrenia, which he stated had been 
deteriorating progressively.  He noted that the veteran's 
emotional condition was severe, presenting episodes of great 
anxiety, with referential and paranoid ideas.  He stated that 
the veteran had abandoned his personal hygiene and could not 
carry on a coherent or relevant conversation.  The veteran 
was further noted to suffer from nightmares and feelings of 
great hostility on occasions.

Statements dated in September and October 1983 from five 
prospective employers report that the veteran presented for 
employment opportunities but was found to be unsuitable 
primarily due to an inability to perform prolonged standing 
as a result of problems with his back and leg. 

When examined by VA in October 1984, the veteran reported 
that his daytime was spent at home in gardening and keeping 
plants.  He was noted on objective examination to be well 
dressed and well groomed.  He was passively cooperative.  
Verbal production was scanty and non spontaneous.  His 
responses were brief, but coherent, with very little 
relevance and obsessively centered toward a captivity 
experience in jail.  His attitude was detached.  Facial 
expression was empty.  Affect was blunted.  Thought content 
was centered towards his army experience.  He expressed ideas 
of reference, and paranoid ideation.  His life style was 
reported as seclusive, with isolation, even of family.  His 
mood was mostly ill-humored and intolerant to everything.  
There was difficulty with sleep and nightmares.  An obsessive 
preoccupation centered over his deteriorated physical 
condition was present.  He was fairly oriented in person and 
place, but had poor orientation to time.  Memory was poorly 
preserved for events.  Intellectual functioning was below 
average.  Reasoning was deteriorated.  Insight and judgment 
were very poor.  The examiner stated that due to his 
seclusive life style, he needed assistance with handling his 
funds.

Based on the above, the disability rating for the veteran's 
service-connected schizophrenia was reduced from 70 percent 
to 30 percent by a December 1984 RO rating decision, to be 
effective March 1, 1985.  The veteran was sent a letter dated 
in December 1984 notifying him of the proposed reduction 
action and telling him that the pertinent VA regulations gave 
him 60 days to submit additional evidence showing that the 
reduction was not warranted. He was also told that, if he did 
not have any additional evidence to submit, he had one year 
from the date of the letter to appeal the reduction.  He did 
not timely appeal.  38 U.S.C.A. § 7105.

The first issue for consideration in this case is whether the 
reduction of the 100 percent rating for the veteran's 
service-connected schizophrenia in the December 1982 decision 
was clearly and unmistakeably erroneous.  The Board notes 
that a disability may clearly be reduced by VA in appropriate 
circumstances.  The question involves whether the reduction 
was implemented properly.  It is clear in this case that the 
RO improperly reduced the veteran's 100 percent evaluation on 
the findings of a single VA examination conducted in 
September 1982.  While that examination demonstrated that the 
veteran was oriented in person, place, and time, it was also 
noted that he continued to be unable to work, cried easily, 
was very apprehensive and that his speech showed persecutory 
content.  While not hallucinating at that time, he admitted 
to perceived voices and obsessive thoughts.  The Board finds 
that the September 1982 examination did not reasonably 
demonstrate that material, sustained improvement under the 
ordinary conditions of life was shown.

In this case, the RO reduced the veteran's evaluation on the 
basis of a medical examination which failed to establish 
sustained or material improvement in the veteran's condition.  
Even if material improvement is shown, it must appear 
reasonably certain that improvement will be maintained under 
the ordinary conditions of life.  Here the December 1982 
rating action failed to comply with each of these 
requirements and, in fact, did not discuss the requirements 
and application of 38 C.F.R. § 3.343.

With regard to whether there had been material improvement in 
the veteran's condition at the time of reduction, the Board 
concludes that a protracted discussion is not necessary 
because based on the evidence for consideration at the time 
of the December 1982 reduction, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that it was not 
reasonably certain that any material improvement in the 
veteran's service-connected schizophrenia would be maintained 
under the ordinary conditions of life.  38 U.S.C.A. § 5107(b) 
(West 2002).  That is, the probative medical evidence 
essentially suggests that any change in the status quo could 
be detrimental to the veteran's condition.  Although 
questionable as to what constitutes the "ordinary conditions 
of life" in this situation, the veteran appeared to follow a 
regimen that precluded work and there was no evidence of 
material improvement while working or actively seeking work.  
Accordingly, considering only the evidence of record at the 
time of the reduction, the Board finds that the reduction to 
70 percent was based on clear and unmistakable error and the 
100 percent evaluation should be restored.

The second issue for consideration in this case is whether 
the reduction of the now restored 100 percent rating for the 
veteran's service-connected schizophrenia to 30 percent by 
the December 1984 rating decision was clearly and 
unmistakably erroneous.  Because the 100 percent rating has 
been restored by this decision, the provisions of 38 C.F.R. 
§ 3.343 remain applicable to that reduction, despite that the 
reduction at that time was enacted as a reduction from 70 
percent to 30 percent.  Based on the same reasoning noted 
above, the Board finds that this rating action was also 
clearly and unmistakably erroneous as the evidence on file 
subsequent to the prior 1982 rating action and considered by 
the RO in December 1984 also failed to establish sustained or 
material improvement in the veteran's condition under the 
ordinary conditions of life.  Indeed, the evidence suggests 
that the veteran's psychiatric condition had further 
worsened.  The report of his February 1983 evaluation 
specifically noted a progressive deterioration in his 
condition.  The veteran presented with episodes of great 
anxiety and referential and paranoid ideas as well as 
inability to carry on a coherent or relevant conversation.  
While the veteran on VA examination in 1982 demonstrated 
speech that was coherent and relevant, his speech was noted 
to have very little relevance on VA examination in October 
1984.  Furthermore at that examination he expressed ideas of 
reference and paranoid ideation not demonstrated on 
examination in 1982.  It was further initially noted at that 
time that he needed assistance for handling his funds.  The 
Board finds that the veteran psychiatric evaluation in 
February 1983 and the October 1984 VA examination fail to 
reasonably demonstrate that material, sustained improvement 
under the ordinary conditions of life had been shown.  The 
RO's failure to apply the provisions of 38 C.F.R. § 3.343(a) 
in reducing the veterans disability evaluation in the 
December 1984 rating decision also constitutes clear and 
unmistakable error.  While the RO would not have known that 
38 C.F.R. § 3.343 was applicable at that time, the 
restoration of the 100 percent rating above means that the 
correct facts and law were not considered by the RO at the 
time of the December 1984 reduction.

Where the Board upholds a reduction in a rating without 
observance of applicable law and regulations, that rating 
reduction is void ab initio and should be set aside as not in 
accordance with law.  Brown v. Brown, 5 Vet. App. 413 (1993).  
That was the situation here.  The Board notes that the 
failure to consider the applicable regulation cannot be cured 
by subsequent examination or action of the VA.  Rather, the 
Board must look only to the evidence of record at the time of 
the reduction and determine whether that action was 
appropriate.  Therefore, the RO erred in its December 1982 
rating action by reducing the 100 percent evaluation for 
schizophrenia to a 70 percent rating without application of 
38 C.F.R. § 3.343.  Accordingly, the 100 percent rating is 
restored, effective April 1, 1983.  The subsequent reduction 
to 30 percent by the RO rating action in December 1984 was 
also clear and unmistakable error because 38 C.F.R. § 3.343 
was not considered, although it would have been applicable 
following restoration of the 100 percent rating.  The Board 
finds that reasonable minds cannot differ that the failure to 
apply the appropriate regulatory criteria to the reductions 
in December 1982 and December 1984 prejudiced the veteran's 
claims and resulted in reductions which were not 
appropriately procedurally enacted and which do not appear to 
be supported by the evidence of record.

Accordingly, the Board finds that the December 1982 and 
December 1984 rating decisions were clearly and unmistakeably 
erroneous in reducing the veteran's rating for schizophrenia.  
Therefore, restoration of that 100 percent rating is granted.




ORDER

The December 1982 and December 1984 rating decisions were 
clearly and unmistakeably erroneous in reducing veteran's 100 
percent schedular rating for schizophrenia to 70 percent and 
30 percent, respectively, and restoration of the 100 percent 
rating is granted, subject to the laws and regulations 
governing the award of monetary benefits.



__________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


